UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-7449




In Re:   JOHN MARK JOHNSON,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                            (CA-04-21-1)


Submitted:   March 10, 2006                 Decided:   April 3, 2006


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John Mark Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John   Mark   Johnson   petitions    for   writ   of   mandamus,

alleging the district court has unduly delayed acting on his motion

filed pursuant to 28 U.S.C. § 2255 (2000).       He seeks an order from

this court directing the district court to act.       Our review of the

docket sheet reveals that the district court has now reviewed

Johnson’s § 2255 motion and entered a final judgment. Accordingly,

because the district court has recently decided Johnson’s case, we

deny the mandamus petition as moot.       We grant Johnson’s motion for

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED




                                  - 2 -